DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MIRCHO MURDJEFF and
               EL DIABLO ENTERPRIZE CORPORATION,
                            Appellants,

                                     v.

   THE BANK OF NEW YORK f/k/a THE BANK OF NEW YORK, AS
                TRUSTEE (CWALT 2007-HY4),
                         Appellee.

                              No. 4D17-2759

                              [August 9, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
CACE10014628.

   Theresa B. Edwards and David F. Edwards of American Justice, P.A.,
Fort Lauderdale, for appellants.

  Ileen J. Cantor and Ronald M. Gaché of Shapiro, Fishman & Gaché,
LLP, Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.